DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection. Newly found reference Salesse-Lavergne is looked to in addressing the amended limitation of the vehicle facing in the direction of travel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-16, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Rifenburgh (20160375982) in view of Zapata (20180208312) in view of Salesse-Lavergne (20150375851, “Salesse”)
In regards to claim 1, Rifenburgh discloses an aircraft, comprising:
a body having a seat adapted for a user to sit atop (seen at least in Fig. 1 with seated operator);
a set of propulsion units for providing lift to the aircraft (refs. 125, 130); and
a steering mechanism for controlling movement of the aircraft (seen at least in Fig. 1, or Fig. 3 to which operators hands are attached), the steering mechanism includes, a set of handlebars adapted for the user to grasp while sitting atop the seat (as seen in Fig. 4),
a steering column that is rigidly connected to the set of handlebars (Fig. 4 ref. 420), the set of handlebars and the steering column are rotatable about a longitudinal axis of the steering column (Rifenburgh discloses [0038] “the steering column may be configured to turn axially”, accordingly longitudinal axis matches that of the steering column seen in Fig. 4 ref. 420),
Rifenburgh does not expressly disclose as taught by Zapata:
one or more sensors for detecting rotation of the steering column about the longitudinal axis (Zapata teaches a rotation sensor for handlebar, [0121] “The handlebar 11¢ may be rotation mounted, like that of a regular motorcycle, and include a sensor capable of issuing an angular measurement of the course of such handle 11c’);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh with Zapata by providing a sensor for detecting rotation of the handlebar in order to more accurately steer the vehicle.
While Rifenburgh discloses using the steering column for computer yaw commands ([0038] “Responsive to the steering column being turned, the steering column may transmit yaw command data to the computer’, [0008] “a handle bar steering column to control yawing”), 
Rifenburgh as combined does not expressly disclose as taught by Zapata:
a flight computer configured to convert a rotational input at the set of handlebars into a yaw command and a roll command for the aircraft to perform a turn (Zapata discloses [0110] “rotational movement of the interface 60 can be used to implement yaw and/or combined yaw/roll control aspects of the device 10, for example, via controlling operation of the primary and/or secondary engines 19a, 19b”, Zapata teaches that ref. 60 may be used with the handlebar ref. 11c, [0119] “handle 11c may include a gas control lever associated with an angular sensor 61, such as a right or left rotation mounted handle according to the preferences of the passenger 1. Such gas control lever 61 may be operated like the trigger 61 of the remote control 60”.
Therefore Zapata teaches a handlebar which rotates (“The handlebar 11c may be rotation mounted”) and is coupled to a flight computer to convert rotation of the handlebar into a yaw command and a roll command (ref. 60, [0110] “rotational movement of the interface 60 can be used to implement yaw and/or combined yaw/roll control”, ref. 60 attached to 11c and as 11c rotates, roll and yaw commands are made to implement yaw and roll control, to control roll and yaw commands must by issued by controller).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh with Zapata by providing a flight computer configured to convert a rotational input at the set of handlebars into a yaw command and a roll command for the aircraft to perform a turn in order to more execute more control over the vehicle during a turn.
while yaw command and roll command are detailed above (Zapata [01110]), Rifenburgh as combined does not expressly disclose as taught by Salesse: wherein the yaw command and roll command are configured align a direction the aircraft is traveling with a direction the aircraft is facing (Salesse teaches using roll and yaw commands ([0025]) and controlling an aircraft to follow a flight path/track such that the nose of the aircraft changes direction as the aircraft follows through the track, accordingly a direction the aircraft is travelling is the same as the aircraft is facing, [0070] “the nose of the aircraft turns to remain in alignment with the track T.sub.sol being followed by the aircraft”, [0037] “the control system makes use of the sideslip angle of the aircraft in order to maintain the heading in alignment with the track of the aircraft”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh as combined to provide for the vehicle controller to control the yaw command and roll command to align a direction the aircraft is traveling with a direction the aircraft is facing in order to avoid slipping of the vehicle in turning maneuvers.

In regards to claim 2, Rifenoburgh as combined discloses the aircraft of claim 1, wherein a turn of the set of handlebars to the left causes the aircraft to turn to the left, and wherein a turn of the set of handlebars to the right causes the aircraft to turn to the right (Rifenburgh claim 7 “wherein the steering column is positioned between the first handle bar and the second handle bar, and generates the yaw command data responsive to being rotated” accordingly these commands may be that to yaw left or right).

In regards to claim 3, Rifenoburgh as combined disclose the aircraft of claim 1, wherein the steering mechanism is at a neutral position when the set of handlebars is substantially perpendicular to a longitudinal axis of the body, the neutral position is configured to cause the aircraft maintain a current yaw (Rifenburgh [0059] discloses device comprising handlebars returns to neutral/zero offset position when operators provides no input, accordingly handlebars return to perpendicular positon which keeps Current course).

In regards to claim 4, Rifenoburgh discloses the aircraft of claim 2, wherein when the set of handlebars is turned counterclockwise or clockwise with respect to the neutral position, the steering mechanism is configured to cause the aircraft to implement a change in the yaw in a counter-clockwise or clockwise direction, respectively (Rifenburgh claim 7 “wherein the steering column is positioned between the first handle bar and the second handle bar, and generates the yaw command data responsive to being rotated” accordingly these commands may be that to yaw left or right).

In regards to claim 5, Rifenoburgh discloses the aircraft of claim 4, wherein the change in the yaw in the counterclockwise or clockwise direction of the aircraft is proportional to a degree in which the set of handlebars is turned counter-clockwise or clockwise, respectively, with respect to the neutral position, such that a greater turn of the set of handlebars results in a greater change in yaw while a smaller turn of the set of handlebars results in a smaller change in yaw (Rifenburgh [0037] “The control interface may be configured to allow the pilot to control the yaw, pitch forward and back (i.e. accelerate forward and backward), roll left and right (i.e. accelerate left and right), and ascend and descend”, [0038] “The steering column yaw data may indicate a desired magnitude of the yawing angular velocity of the vehicle that is proportional the angle offset of the handlebars’).

In regards to claim 6, Rifenoburgh discloses the aircraft of claim 1, wherein the seat is adapted for the user to sit in a straddled position, the seat is disposed on the body at a distance away from the set of handlebars such that the user grasps the set of handlebars while in the straddled position and while reaching out to the set of handlebars (Rifenburgh as seen at least in Fig. 1 seated operator).

In regards to claim 7, Rifenburgh the aircraft of claim 1, wherein the set of handlebars includes a set of grips on opposing ends of the set of handlebars, the set of grips are adapted for the user to grasp such that the user is enabled to turn the set of handlebars (Rifenburgh comprising ref. 440).

In regards to claim 8, Rifenburgh discloses the aircraft of claim 1, but does not expressly disclose as taught by Zapata: wherein the set of handle bars includes a brake lever disposed in proximity to where the user grasps the set of handle bars ((0121] disclose brake handle ref. 63)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh with Zapata by providing brake lever for the handle bar in order to provide a larger device to be actuated by the operator's hand.
Rifenburgh as combined further discloses: the user is enabled to operate the brake lever by squeezing the brake lever towards the handlebar, the brake lever communicates a braking signal to the flight computer to cause the aircraft to reduce a momentum of the aircraft (Zapata [0121] “brake handles 63 to transmit a deceleration setting to the thruster unit’).

In regards to claim 9, Rifenburgh as combined discloses the aircraft of claim 1, further comprising a set of foot pegs disposed on opposing sides of the body of the aircraft (Zapata ref. 11d discloses footrests accordingly foot peg as are well known in the art), the foot pegs are configured to support a left foot and a right foot of the user such that the user is positioned on the aircraft in a manner that resembles a position of riding a motorcycle (Zapata as seen at least in Fig. 2).

In regards to claim 10, Rifenburgh as combined discloses the aircraft of claim 1, wherein the set of handlebars include a twist grip for the user to input an acceleration command. However it would have been an obvious substitution of functional equivalents to substitute the handle bar grips of Rifenoburgh as combined in place of a twist grip to command acceleration, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 11, Rifenburgh as combined discloses the aircraft of claim 1, wherein the set of handlebars include a brake lever for the user to input a deceleration command (Rifenburgh ref. 63).

In regards to claim 13, Rifenburgh the aircraft of claim 1, wherein a momentum vector and an orientation vector of the aircraft are in a state of alignment during the turn, the momentum vector is defined by a directionality associated with a momentum of the aerial vehicle and the orientation vector is defined by a direction the aircraft is facing (Rifenburgh discloses the claimed structure and is capable of performing the claimed limitation, MPEP 2112.01).

Claim 14 is of similar scope as claim 1 and is similarly rejected in view of Rifenburgh as combined with Zapata and Salesse references.

In regards to claim 15, Rifenourgh as combined discloses the aircraft of claim 14, but does not expressly disclose: wherein one of the left grip or the right grip is a twist grip that enables the user to input a command to accelerate the aircraft by twisting the twist grip. However it would have been an obvious substitution of functional equivalents to substitute the handle bar grips of Rifenburgh as combined in place of right or left twist grip to command acceleration, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 16, Rifenourgh as combined discloses the aircraft of claim 14, wherein the handlebars include a brake lever that enables the user to decelerate the aircraft by pulling the brake lever toward the handlebars (Zapata ref. 63).

In regards to claim 18, Rifenourgh as combined discloses the aircraft of claim 15, wherein the flight computer is further configured to implement momentum alignment correction such that turning the set of handlebars causes the flight computer of the aircraft to execute a yaw command and a roll command in synchrony such that a momentum vector of the aircraft and a longitudinal vector of the aircraft are in a state of alignment while performing a turn (the computer of Rifenoburgh is configured to implement by the input of data used in a turn [0075] “At operation 820, a movement vector associated with the directional movement and magnitude based on the speed of the multicopter may be determined’).

In regards to claim 19, Rifenburgh discloses a system, comprising:
a Chassis (ref. 110, vehicle chassis or frame);
Rifenburgh does not expressly disclose as taught by Zapata: a seat disposed on the chassis for a user to straddle (Zapata teaches [0117] seat/saddle for rider);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh with Zapata by providing a seat for an operator as is well known in the art.
Rifenburgh as combined further discloses:
a set of propulsion units for providing lift to the system, each of the set of propulsion units include a motor and a propeller (detailed in claim 1 rejection);
a set of handlebars connected to the chassis via a steer tube, the handlebars are rotatable about a longitudinal axis of the steer tube, the handlebars extend horizontally and are configured for grasping by the user on opposing ends of the handlebars (Rifenburgh seen in Fig. 4, also handlebars are detailed in claim 1 rejection),
Rifenburgh as combined does not expressly disclose as taught by Zapata: 
a flight computer configured to convert a rotational input at the set of handlebars into a yaw command and a roll command for the aircraft to perform a turn (Zapata [0110] “rotational movement of the interface 60 can be used to implement yaw and/or combined yaw/roll control aspects of the device 10, for example, via controlling operation of the primary and/or secondary engines 19a, 19b”.
Zapata teaches that ref. G60 may be used with the handlebar ref. 11c “handle 11c may include a gas control lever associated with an angular sensor 61, such as a right or left rotation mounted handle, according to the preferences of the passenger 1. Such gas control lever 61 may be operated like the trigger 61 of the remote control 60”.
Therefore Zapata teaches a handlebar which rotates (“The handlebar 11c may be rotation mounted”) and is coupled to a flight computer top convert rotation of the handlebar into a yaw command and a roll command (ref. 60, [0110] “rotational movement of the interface 60 can be used to implement yaw and/or combined yaw/roll control’, ref. 60 attached to 11c and as 11c rotates roll and yaw commands are made to implement yaw and roll control, to control roll and yaw commands must by issued by controller).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh with Zapata by providing a flight computer configured to convert a rotational input at the set of handlebars into a yaw command and a roll command for the aircraft to perform a turn in order to more execute more control over the vehicle during a turn.
while yaw command and roll command are detailed above (Zapata [01110]), Rifenburgh as combined does not expressly disclose as taught by Salesse: wherein the yaw command and roll command are configured align a direction the aircraft is traveling with a direction the aircraft is facing (Salesse teaches using roll and yaw commands and controlling an aircraft to follow a flight path/track such that the nose of the aircraft changes direction as the aircraft follows through the track, accordingly a direction the aircraft is travelling is the same as the aircraft is facing, [0070] “the nose of the aircraft turns to remain in alignment with the track T.sub.sol being followed by the aircraft”, [0037] “the control system makes use of the sideslip angle of the aircraft in order to maintain the heading in alignment with the track of the aircraft”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh as combined to provide for the vehicle controller to control the yaw command and roll command to align a direction the aircraft is traveling with a direction the aircraft is facing in order to avoid slipping of the vehicle in turning maneuvers.

Claim 12, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Rifenburgh, Zapata, Salesse as applied to claim 1, 14, 19 above, and further in view of Ha et al (10542063).
In regards to claim 12, Rifenburgh disclose the aircraft of claim 1, but does not expressly disclose as taught by Ha: wherein the aircraft is configured execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn (Ha teaches a controller that executes roll and yaw commands simultaneously, C27:50 “the electronic device 101 may generate control signals or select a command from the command set to simultaneously perform a roll control and a yaw control of the UAV 800”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh as combined by providing the aircraft to execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn in order to keep the aircraft stable during the turn to not unseat the rider.

In regards to claim 17, Rifenburgfh as combined discloses the aircraft of claim 14, but does not expressly disclose as taught by Ha: wherein the aircraft is configured execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn (Ha teaches a controller that executes roll and yaw commands simultaneously, C27:50 “the electronic device 101 may generate control signals or select a command from the command set to simultaneously perform a roll control and a yaw control of the UAV 800”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh as combined by providing the aircraft to execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn in order to keep the aircraft stable during the turn to not unseat the rider.

In regards to claim 20, Rifenburgh as combined discloses the system of claim 19, but does not expressly disclose as taught by Ha: wherein the aircraft is configured execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn (Ha teaches a controller that executes roll and yaw commands simultaneously, C27:50 “the electronic device 101 may generate control signals or select a command from the command set to simultaneously perform a roll control and a yaw control of the UAV 800”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rifenburgh as combined by providing the aircraft to execute a yaw command and a roll command in synchrony that causes the aircraft to perform a turn in order to keep the aircraft stable during the turn to not unseat the rider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642